DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2020 and 04/24/2021 have been considered by the examiner.

Specification
The specification, Page 1 Line 6 should be updated to include U.S. Patent No. 10,857,690 to provide consistent continuity.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one blade comprises a first blade and a second blade” of claim 3 and 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Regarding claim 1, the phrase “the roll comprising a second cutting surface adapted to intermittently contact the first cutting surface as the roll rotates about the third axis” is unclear. It is unclear how the roll is capable of performing an “intermittent contact” with the first cutting surface. What structure of the roll allows for repositioning into and out of contact with the cutting surface?
-Regarding claim 1, the phrase “a holding device selectively operable in a first configuration and a second configuration; wherein in the first configuration, the housing is permitted to rotate about the first axis; and wherein in the second configuration, the housing is fixedly connected with the frame to maintain a fixed distance between the first cutting surface and the third axis” is unclear. Examiner notes the holding device to be operable in a first and second configuration, and the housing also appears to be in a first and second configuration, but the claim does not appear to provide that the holding device interacts with the housing to cause an effect. Does the holding device interact with the housing to “fix” the housing to the frame? What structure “fixes” the housing to the frame to maintain a fixed distance?
-Regarding claims 3 and 5 the phrase “wherein the at least one blade comprises a first blade and a second blade separated by a notch” is unclear. Examiner notes Figure 5A and page 12 of the specification appears to provide a single blade (234) with a plurality of cutting edges (250) and will be treated as such for the purposes of examination.

Allowable Subject Matter
It is to be noted that claims 1-16 have not been rejected over prior art.  The claims may or may not be readable over the prior art but cannot be determined at this time in view of the issues under 35 USC § 112.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Each of the pieces of art below presents a form of the claimedsubject matter. 
Reference A- Hax (U.S. Patent No. 5,127,295)Reference B- Kandemir (U.S. Patent Pub. No. 2012/0234145)Reference C- Stanley (U.S. Patent No. 5,083,488)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD D CROSBY JR/  06/17/2022Examiner, Art Unit 3724